Title: To Thomas Jefferson from Delamotte, 27 February 1801
From: Delamotte
To: Jefferson, Thomas




Monsieur
havre 27. fevrier 1801.

J’apprends á l’instant d’une maniere á peû prés certaine que vous etes élû président des Etats unis d’Amérique, comme je l’esperois depuis quelques mois. C’est un évenement tel qu’il n’y en a guere qui puisse m’interesser davantage. j’aime á vous voir promû á cette dignité, parceque je Sçais combien vous etes digne d’elle et elle digne de vous. puissiés vous, Monsieur, y trouver, par vos succés á Avancer la prospérité de votre pays, la recompense de vos travaux. C’est, á coup sûr, celle que vous desirés—& c’est aussi celle que je ne doute pas que vous obtiendrés. permettés que je vous félicite sur votre promotion; Si vous connoissiés tout mon Attachement, vous sauriés que j’ai besoin d’etre félicité aussi á cette occasion, comme de chose qui m’est personnelle. permettés aussi que je me rejouisse Avec vous des Auspices heureux sous lesquels j’espere que vous passerés toute votre présidence. la paix va rendre á toute l’Europe, que dis-je? á toute la terre, la tranquilité, la prosperité & le bonheur dont on est privé depuis Si longtems. l’Amerique est appellée á faire des progrés bien considerables et ce sera vous, Monsieur, qui les dirigerés. je ne vois rien á vous Souhaitter qu’une bonne Santé, je vous la souhaitte de tout mon cœur.
Vous connoissés Sans doute dejà notre traité de paix avec l’Empereur, tant en son nom qu’au nom de l’empire, qui nous assure la possession de la Belgique et nous donne le bord du Rhin pour limite sans lacune. la Coalition des puissances du Nord nous amenera aussi la paix avec l’Angleterre. le changement de tout son ministere annonce assés ses dispositions pour esperer que cette paix aura lieu incessament. elle vous sauvera l’embarras d’avoir á vous déclarer participans á la Coalition, comme on vous auroit infailliblement invités á le faire. les droits des puissances neutres seront établis et ils seront respectés, je crois, dans les guerres á venir. l’Egypte restera probablement á la france et Malthe á la Russie; l’une et l’autre puissances sont en situation á obtenir ces deux points sans grandes difficultés. Il est pré[sumable] aussi que le Commerce de la Russie eprouvera des changemens plus favorables á toutes les nations, au prejudice de l’Angleterre.
Quelle Issûe pour la france d’une révolution aussi dégoutante dans bien des points! que d’horreurs, que de gloire cette fermentation revolutionnaire a fait éclore! mais nous en sommes heureusement venûs á dire avec Shakespear “all is well, that ends well” nous avons notre Washington (en verité, notre bon Buonaparte, notre [heros ayant pris] le votre pour modèle) C’est á lui que nous devons    tout le bien qui s’est operé depuis quinze mois, comme par enchantement. Autant notre gouvernement inspiroit de crainte & repoussoit la Confiance, autant il est respecté aujourdhuy et par la nation & par l’etranger. la Seule chose qui nous reste á Craindre, C’est que notre force ne fasse naitre l’inquiétude des autres puissances et il nous faudra bien de la sagesse et de la moderation pour éviter cet écueïl, Cependant, aprés avoir eû un Washington, il [faut] esperer que nous Aurons aussi d’autres hommes Sages, pour nous gouverner aprés lui.
J’ai ecrit au secretaire d’Etat pour solliciter d’etre nommé de nouveau Consul ou Vice-Consul des E.U. au Havre. trois ans d’une interruption absoluë de tout Commerce au Havre, me laissent le besoin d’appeller cette place á mon Secours. C’est á vous, Monsieur, que je la devois, C’est encore á vous que je la demande et je vous supplie de vouloir bien m’etre favorable. Si le nouveau Consul general de france a été chargé de vous inviter á ne nommer que des Americains, j’abandonne mes Sollicitations, mais s’il ne l’a pas fait, c’est une preuve que notre gouvernement entend l’article de notre Constitution relatif á cet objet dans son sens naturel, C’est á dire, qu’il ne fait pas une loi aux françois de ne pas accepter des fonctions etrangeres, mais que ceux qui les acceptent perdent [leurs] droits politiques de Citoyens françois & restent assimilés aux étrangers residans en france, chose á laquelle je me soumettrai si je dois appartenir aux E.U. d’Amerique.
Il me reste á vous prier, Monsieur, de trouver bon que je vous écrive quelquefois. mes lettres ne vous obligent pas á des reponses et il me seroit pénible d’etre privé du plaisir de vous écrire. Je ne vous demande plus de m’adresser vos Commissions, Mr. Short m’en sauroit mauvais gre, mais je m’estimerai heur[eu]x toutes les fois qu’il m’arrivera d’avoir quelqu’ordre de vous á remplir.
J’ai l’honneur d’etre avec le respect le plus [sincere] Monsieur Votre trés humble & trés obeissant Serviteur.

Delamotte



editors’ translation

Sir
Le Havre, 27 February 1801

I have learned this minute from an almost certain source that you have been elected president of the United States of America, as I had been hoping for some months. Hardly any event could interest me more. I like to see you promoted to that dignity, because I know how worthy of it you are and it worthy of you. May you, Sir, find therein, through your successes in advancing the prosperity of your country, the reward of your labors. That is certainly the one that you desire and it is certainly the one that you doubtless will obtain. Allow me to congratulate you on your promotion; if you knew    all my affection, you would know that I too need to be congratulated on this occasion, as something that is personal to me. Allow me also to rejoice with you for the fortunate auspices under which I hope you will spend your entire presidency. Peace is going to give back to Europe—what am I saying?—to the entire earth, the tranquility, the prosperity, and the happiness of which we have been deprived for such a long time. America is called to make considerable progress, and it will be you, Sir, who will direct it. I see nothing more to wish you but good health, and I wish it with all my heart.
You probably already know of our treaty of peace with the emperor, as much in his name as in the name of the empire, which assures to us the possession of Belgium and gives us the banks of the Rhine as our uninterrupted limit. The coalition of the northern powers will also bring us peace with England. The changing of its entire ministry announces quite well enough her dispositions to hope for a peace that will take place immediately. That will save you from the difficulty of having to declare yourselves participants in the coalition, as you would inevitably be invited to do. The rights of neutral powers will be established and will be respected, I believe, in the wars to come. Egypt will probably remain France’s, and Malta, Russia’s; both powers are in condition to obtain those two points without great difficulties. It is also to be presumed that Russia’s commerce will undergo changes more favorable to all nations, to the detriment of England.
What an outcome for France from a revolution so disgusting in so many respects! How many horrors, how much glory this revolutionary ferment has brought about! But we have fortunately come to say with Shakespeare, “All’s well that ends well.” We have our Washington (in truth, our good Bonaparte, our hero, having taken yours as a model). It is to him that we owe all the good that has taken place for fifteen months, as if by enchantment. As much as our government inspired fear and rebuffed confidence, by so much it is today respected both by the nation and abroad. The only thing that remains for us to fear is that our strength may cause uneasiness in the other powers, and we will need much wisdom and moderation to avoid that reef. Nevertheless, after having had one Washington, it must be hoped that we also will have other wise men to govern us after him.
I wrote to the secretary of state to solicit an appointment again as consul or vice consul of the U.S. at Le Havre. Three years of total interruption of all commerce at Le Havre have left me in need of that position. It is to you, Sir, that I owed it; and once again, it is of you that I request it and beg you kindly to be favorable to me. If the new consul general of France has been ordered to invite you to name only Americans, I abandon my solicitations, but if he has not done so, that is a proof that our government understands the article of our constitution that relates to this matter in its natural sense, that is to say, that it does not make a law that Frenchmen may not accept foreign functions, but that those who accept them lose their political rights as French citizens and remain on the same footing as foreigners residing in France, something to which I shall submit if I am to belong to the United States of America.
It remains for me to beg you, Sir, to find it acceptable that I write to you sometimes. My letters do not require answers, and it would be painful to me to be deprived of the pleasure of writing to you. I no longer ask you to   address your errands to me; Mr. Short would hold it against me, but I shall consider myself fortunate every time it happens to me to have some order from you to carry out.
I have the honor to be with the most sincere respect, Sir, your very humble and very obedient servant.

Delamotte
 

